The facts sufficiently appear in the opinion. *Page 293 
The appellant made application to the district court for a writ of mandamus against the respondent, as auditor of Lincoln county, to compel the issuance of warrants for the payment of certain certificates of indebtedness owned and held by the appellant, against the general fund in the treasury of said county. From a judgment in favor of the respondent, the appeal has been taken.
The refusal of the respondent to issue the warrants is based upon that certain act of the legislature making provision for the payment of the indebtedness of Lincoln county, approved March 6, 1897. (Stats. 1897, p. 47.)
The appellant contends that this act is unconstitutional, and the question presented by this contention is the only one to be determined. The same question was before this court in the case of Youngs v. Hall, 9 Nev. 212, in which a majority of the court held a similar act constitutional. While that case may have been criticised, and doubts may be entertained as to the correctness of the ruling, it has been the recognized law of the state for a number of years, and the legislature has since passed a number of acts similar in character.
This court, since the ruling in Youngs v. Hall,supra, held a similar act constitutional. (Odd Fellows'Bank v. Quillen, 11 Nev. 109.)
We must, therefore, consider the question as settled, and are unwilling to disturb the rule. This conclusion has been reached after a long and careful consideration of the very cogent reasons urged on behalf of appellant, and without expressing any opinion as to what the rule should be, if the question were new, the judgment will be affirmed. *Page 294